Citation Nr: 0947079	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a residual 
infection of Lyme disease and Rocky Mountain disease, to 
include a blood disease.

2.  Entitlement to an initial rating higher than 10 percent 
for service-connected lumbar strain myositis.

3.  Entitlement to an initial rating higher than 10 percent 
for service-connected left shoulder impingement syndrome.

4.  Entitlement to an initial rating higher than 10 percent 
for service-connected anxiety disorder.

5.  Entitlement to service connection for a digestive 
disability (claimed as heartburn).

6.  Entitlement to service connection for left ear hearing 
loss.

7.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1998 to September 
2005, with three months of previous active duty.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The issues of entitlement to an initial rating higher than 10 
percent for lumbar strain myositis, entitlement to an initial 
rating higher than 10 percent for left shoulder impingement 
syndrome, entitlement to an initial rating higher than 10 
percent for an anxiety disorder, entitlement to service 
connection for a digestive disability, entitlement to service 
connection for left ear hearing loss, and entitlement to 
service connection for bilateral tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence does not show a current diagnosis or treatment 
of a residual infection of Lyme disease and Rocky Mountain 
disease, to include a blood disease.


CONCLUSION OF LAW

Service connection for a residual infection of Lyme disease 
and Rocky Mountain disease, to include a blood disease, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in January 2007 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

The Veteran indicated in an October 2007 statement that he 
was waiting the arrival of evidence to support his Lyme 
disease claim, and as soon as the evidence was received, it 
would be submitted in support of the pending appeal.  
However, no evidence was submitted. 

To fulfill Dingess requirements, in January 2007, the 
regional office provided the Veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records and service 
treatment records.  A letter sent in June 2007 provided the 
Veteran with the opportunity to submit evidence to address 
the question of whether the Veteran has a current disability 
and to submit evidence that the Veteran was diagnosed with 
Lyme disease.  The Veteran did not respond, and therefore no 
current medical evidence of a diagnosis was obtained.  The 
Court of Appeals for Veteran's Claims (CAVC) has held that 
the duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  Therefore, the Board 
finds that the available medical evidence and records have 
been obtained in order to make an adequate determination.  

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).




	(CONTINUED ON NEXT PAGE)



II.  Entitlement to Service Connection for a Residual 
Infection of Lyme Disease and Rocky Mountain Disease, to 
Include a Blood Disease

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for 
a residual infection of Lyme disease and Rocky Mountain 
disease, to include a blood disease.  He asserts that he was 
bitten by a tick during a period of active duty for training, 
and that he now suffers from residuals of Lyme disease, Rocky 
Mountain disease, and a blood disease.

The service treatment records have been reviewed.  The 
Veteran's enlistment examination from March 1998 indicated he 
had a history of Rocky Mountain fever and Lyme disease that 
occurred when he was 27 years old, and that he was fully 
recovered with no complications.

The remainder of the service treatment records are silent as 
to any further treatment or diagnosis of a residual 
infection, to include a blood disease.  Furthermore, the 
Veteran's separation examination in June 2005 again noted a 
history of Lyme disease and Rocky Mountain fever, at 27 years 
old, which resolved without sequela.

Post-service records were reviewed, but the objective medical 
evidence does not reveal a current diagnosis or treatment of 
a residual infection, to include a blood disease.  
Additionally, the Veteran indicated in a May 2007 statement 
that he does not receive current treatment for any residuals.

The Veteran stated that he is unable to donate blood due to 
the residuals of Lyme disease and Rocky Mountain disease.  
However, VA outpatient records do not indicate that the 
Veteran suffers from any residuals of the conditions.

Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of a residual infection of Lyme disease and 
Rocky Mountain disease, to include a blood disease.  In the 
absence of a diagnosis, the other elements of service 
connection for this claim need not be addressed and this 
claim for service connection must be denied.

In reaching this conclusion, the Board considered the 
Veteran's arguments in support of his assertions that he 
suffers from residuals of Lyme disease and Rocky Mountain 
disease, to include a blood disease, and that this condition 
is related to service.  However, the Veteran's opinion alone 
cannot create the link between his current symptoms and 
experiences during service.  Where the determinative issue 
requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the Veteran's claim.  However, the Board finds that the 
evidence, which reveals that the Veteran does not have a 
current diagnosis of this disability and does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service 
treatment records provide no basis to grant this claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (d) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Simply stated, the standards of 
McLendon do not apply to this claim because there is no 
competent medical evidence that the claimant has a current 
diagnosis of a residual infection of Lyme disease and Rocky 
Mountain disease, to include a blood disease.

In sum, because the service treatment records indicate the 
Veteran fully recovered and has no sequela and due to the 
absence of a current diagnosis or treatment, the Board finds 
that the evidence is against a grant of service connection 
for a residual infection of Lyme disease and Rocky Mountain 
disease, to include a blood disease.


ORDER

Service connection for a residual infection of Lyme disease 
and Rocky Mountain disease, to include a blood disease is 
denied.




REMAND

The Veteran is seeking entitlement to initial ratings higher 
than 10 percent for his service-connected lumbar strain 
myositis, left shoulder impingement syndrome, and anxiety 
disorder.

The Veteran should be afforded new VA examinations to 
determine the severity of his disabilities.  The Veteran was 
afforded the most recent VA examinations for these 
disabilities in October 2007, more than two years ago.  The 
Board finds that new examinations are required to evaluate 
the current degree of impairment.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).

The Veteran is also seeking entitlement to service connection 
for a digestive disability (claimed as heartburn).  

VA has a duty to assist a claimant in obtaining evidence; 
such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The 
Board finds the duty to assist has not been met.

Service treatment records indicate the Veteran was diagnosed 
with elevated levels of Helicobacter (H.) Pylori in February 
2005 and with gastroesophageal reflux disease (GERD) in March 
2005.  It was noted on the Veteran's separation examination 
from June 2005 that he suffered from frequent indigestion and 
was being treated for heartburn and H. Pylori.

Post-service treatment records indicate the Veteran was 
diagnosed with dyspepsia in January 2006.  He also complained 
of heartburn, despite medical therapy, in April 2006.  The 
Veteran was diagnosed with H. Pylori in July 2006.

A remand is required in order to afford the Veteran a VA 
examination and opinion.  To date, the Veteran has not 
received a VA examination for his digestive disorder, and 
there is not sufficient evidence to render a decision on 
service connection.  Given the VA's duty to obtain a VA 
examination where the evidence indicates that the claimed 
disability may be associated with in-service problems, a 
remand is necessary for further medical assessment with a 
nexus opinion.  See 38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).

The Veteran is additionally seeking entitlement to service 
connection for left ear hearing loss and bilateral tinnitus.  
The Veteran was afforded a VA examination in June 2006; 
however, the Board finds this examination to be inadequate.  
The examiner stated that the Veteran had completely normal 
hearing and that the Veteran did not mention any ear 
complaints during service.  Service treatment records 
indicate that the Veteran's entrance examination from March 
1998 did not indicate any hearing loss; however, the Veteran 
complained of left ear hearing loss on his June 2005 
separation examination, and it was noted that he had left ear 
high frequency hearing loss.

Furthermore, the June 2006 examiner did not provide adequate 
rationale for his opinions regarding the Veteran's tinnitus 
or hearing loss.  The Court has held that a medical opinion 
that contains only conclusions is accorded no weight.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Also, if the Veteran is obtaining treatment for any of the 
disabilities, updated treatment records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated treatment 
records.  Ask the Veteran if he has 
received treatment from any facility 
and obtain and associate with the 
claims file any such records. 

2.  Schedule the Veteran for the 
appropriate VA examinations to determine 
the severity of his service-connected 
lumbar strain myositis, left shoulder 
impingement syndrome and anxiety disorder.  
Applicable ranges of motion should be 
recorded.  Any limitation of motion must 
be objectively confirmed by clinical 
findings such as swelling, muslce spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be indicated.  
38 C.F.R. § 4.40 (2009).  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(2009).  All indicated tests and studies 
should be accomplished, and clinical 
findings should be reported in detail.   

Ask the examiner to discuss all 
findings in terms of the appropriate 
rating criteria for each disability.  
The pertinent rating criteria must be 
provided to the examiner.  

3.  Afford the Veteran a VA examination 
for a digestive disability.  The 
Veteran's diagnosis should be 
clarified.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner must state 
in the examination report that the 
claims folder has been reviewed.

The examiner is then requested to 
review all pertinent records associated 
with the claims file and offer comments 
and an opinion addressing whether it is 
at least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's current digestive disability 
had its onset during service or is in 
any other way causally related to his 
active service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

All opinions must be supported by a 
clear rationale and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  

4.  Afford the Veteran a VA examination 
for left ear hearing loss and bilateral 
tinnitus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner must state 
in the examination report that the 
claims folder has been reviewed.

The examiner is then requested to 
review all pertinent records associated 
with the claims file and offer comments 
and an opinion addressing whether it is 
at least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's current left ear hearing loss 
and bilateral tinnitus had its onset 
during service, was aggravated by 
service or is in any other way causally 
related to acoustic trauma during 
active service.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

5.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


